DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbine (Reg. No. 38392) on August 16, 2022.
Amendment to the claims:
Claim 14 (Currently Amended) An on-board unit, comprising: a radio transceiver configured to receive and send data; a memory storing computer-executable instructions; and a processor configured to execute the computer-executable instructions to perform a method in an Internet of Vehicles data transmission system, wherein the Internet of Vehicles data transmission system comprises a plurality of clusters and at least one road-side unit connected to the Internet, each cluster comprises at least one on-board unit, and the at least one on-board unit comprises a cluster head on-board unit, and the method comprises: transmitting data in the on-board unit to one of the at least one road-side unit, via the cluster head on-board unit of the cluster where the on-board unit belongs, wherein the transmitting the data in the on-board unit to one of the at least one road-side unit via the cluster head on-board unit of the cluster where the on-board unit belongs comprises: determining whether the on-board unit is the cluster head on-board unit; in response to determining that the on-board unit is not the cluster head on-board unit, forwarding the data to the cluster head on-board unit of the cluster, wherein each on-board unit stores an intra-cluster on-board unit status table for the cluster where the each on-board unit belongs, the intra-cluster on-board unit status table comprises status parameters of all on-board units in the cluster, wherein one of the plurality of clusters comprises a plurality of on-board units, and a non-cluster head on-board unit in the plurality of on-board units is reselected as the cluster head on-board unit of the cluster based on the status parameters and according to a new cluster head selection probability, wherein the new cluster head selection probability is determined according to the following equation: 

    PNG
    media_image1.png
    52
    181
    media_image1.png
    Greyscale
 ,

    PNG
    media_image2.png
    34
    71
    media_image2.png
    Greyscale
,
where Pi represents a new cluster head selection probability of reselecting an intra-cluster on-board unit i to be a cluster head on-board unit, σi represents a state metric of the intra-cluster on-board unit i, α and γ are constants not being zero, 
    PNG
    media_image3.png
    22
    17
    media_image3.png
    Greyscale
 represents a data processing capability of the on-board unit i, 
    PNG
    media_image4.png
    25
    19
    media_image4.png
    Greyscale
 represents a data forwarding capability of the on-board unit i, 
    PNG
    media_image5.png
    25
    27
    media_image5.png
    Greyscale
 represents a distance between the on-board unit i and a nearest road-side unit, Si represents a speed of a vehicle where the on-board unit i belongs, and Savg represents an average speed of the vehicles where all the vehicle units belong in the cluster where the on-board unit i belongs.

Claim 15.	(Canceled)	
Allowable Subject Matter
Claims 1, 3, 5-6, 8-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A method performed in an Internet of Vehicles data transmission system, wherein the Internet of Vehicles data transmission system comprises a plurality of clusters and at least one road-side unit connected to the Internet, each cluster comprises at least one on-board unit, and the at least one on-board unit comprises a cluster head on-board unit, and the method comprises: transmitting data in the on-board unit to one of the at least one road-side unit, via the cluster head on-board unit of the cluster where the on-board unitbelongs, wherein the transmitting the data in the on-board unit to one of the at least one road- side unit via the cluster head on-board unit of the cluster where the on-board unit belongs comprises: determining whether the on-board unit is the cluster head on-board unit; in response to determining that the on-board unit is not the cluster head on-board unit, forwarding the data to the cluster head on-board unit of the cluster, wherein each on-board unit stores an intra-cluster on-board unit status table for the cluster where the each on-board unit belongs, the intra-cluster on-board unit status table comprises status parameters of all on-board units in the cluster, wherein one of the plurality of clusters comprises a plurality of on-board units, and a non-cluster head on-board unit in the plurality of on-board units is reselected as the cluster head on-board unit of the cluster based on the status parameters and according to a new cluster head selection probability, wherein the new cluster head selection probability is determined according to the following equation:  
    PNG
    media_image6.png
    137
    432
    media_image6.png
    Greyscale
 where Pi represents a new cluster head selection probability of reselecting an intra- cluster on-board unit i to be a cluster head on-board unit, ai represents a state metric of the intra- 2Serial No. 16/623627Atty. Dkt. No. BOED1125PUSA Reply to Office Action of April 15, 2022PIUS1921461CN cluster on-board unit i, a and y are constants not being zero, Pci represents a data processing capability of the on-board unit i, Tci represents a data forwarding capability of the on-board unit i, Dvr represents a distance between the on-board unit i and a nearest road-side unit, Si represents a speed of a vehicle where the on-board unit i belongs, and Savg represents an average speed of the vehicles where all the vehicle units belong in the cluster where the on-board unit i belongs.".
Prior arts of record fail to disclose “A method performed in an Internet of Vehicles data transmission system, wherein the Internet of Vehicles data transmission system comprises a plurality of clusters and at least one road-side unit connected to the Internet, each cluster comprises at least one on-board unit, and the at least one on-board unit comprises a cluster head on-board unit, and the method comprises: transmitting data in the on-board unit to one of the at least one road-side unit, via the cluster head on-board unit of the cluster where the on-board unitbelongs, wherein the transmitting the data in the on-board unit to one of the at least one road- side unit via the cluster head on-board unit of the cluster where the on-board unit belongs comprises: determining whether the on-board unit is the cluster head on-board unit; in response to determining that the on-board unit is not the cluster head on-board unit, forwarding the data to the cluster head on-board unit of the cluster, wherein each on-board unit stores an intra-cluster on-board unit status table for the cluster where the each on-board unit belongs, the intra-cluster on-board unit status table comprises status parameters of all on-board units in the cluster, wherein one of the plurality of clusters comprises a plurality of on-board units, and a non-cluster head on-board unit in the plurality of on-board units is reselected as the cluster head on-board unit of the cluster based on the status parameters and according to a new cluster head selection probability, wherein the new cluster head selection probability is determined according to the following equation:  
    PNG
    media_image6.png
    137
    432
    media_image6.png
    Greyscale
 where Pi represents a new cluster head selection probability of reselecting an intra- cluster on-board unit i to be a cluster head on-board unit, ai represents a state metric of the intra- 2Serial No. 16/623627Atty. Dkt. No. BOED1125PUSA Reply to Office Action of April 15, 2022PIUS1921461CN cluster on-board unit i, a and y are constants not being zero, Pci represents a data processing capability of the on-board unit i, Tci represents a data forwarding capability of the on-board unit i, Dvr represents a distance between the on-board unit i and a nearest road-side unit, S represents a speed of a vehicle where the on-board unit i belongs, and Savg represents an average speed of the vehicles where all the vehicle units belong in the cluster where the on-board unit i belongs.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 3, 5-6 and 8-13 depend on and further limit of independent claim 1, therefore claims 3, 5-6 and 8-13 are considered allowable for the same reason.
Regarding claim 14, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 14 "An on-board unit, comprising: a radio transceiver configured to receive and send data; a memory storing computer-executable instructions; and a processor configured to execute the computer-executable instructions to perform a method in an Internet of Vehicles data transmission system, wherein the Internet of Vehicles data transmission system comprises a plurality of clusters and at least one road-side unit connected to the Internet, each cluster comprises at least one on-board unit, and the at least one on-board unit comprises a cluster head on-board unit, and the method comprises: transmitting data in the on-board unit to one of the at least one road-side unit, via the cluster head on-board unit of the cluster where the on-board unit belongs, wherein the transmitting the data in the on-board unit to one of the at least one road-side unit via the cluster head on-board unit of the cluster where the on-board unit belongs comprises: determining whether the on-board unit is the cluster head on-board unit; in response to determining that the on-board unit is not the cluster head on-board unit, forwarding the data to the cluster head on-board unit of the cluster, wherein each on-board unit stores an intra-cluster on-board unit status table for the cluster where the each on-board unit belongs, the intra-cluster on-board unit status table comprises status parameters of all on-board units in the cluster, wherein one of the plurality of clusters comprises a plurality of on-board units, and a non-cluster head on-board unit in the plurality of on-board units is reselected as the cluster head on-board unit of the cluster based on the status parameters and according to a new cluster head selection probability, wherein the new cluster head selection probability is determined according to the following equation: 

    PNG
    media_image1.png
    52
    181
    media_image1.png
    Greyscale
 ,

    PNG
    media_image2.png
    34
    71
    media_image2.png
    Greyscale
,
where Pi represents a new cluster head selection probability of reselecting an intra-cluster on-board unit i to be a cluster head on-board unit, σi represents a state metric of the intra-cluster on-board unit i, α and γ are constants not being zero, 
    PNG
    media_image3.png
    22
    17
    media_image3.png
    Greyscale
 represents a data processing capability of the on-board unit i, 
    PNG
    media_image4.png
    25
    19
    media_image4.png
    Greyscale
 represents a data forwarding capability of the on-board unit i, 
    PNG
    media_image5.png
    25
    27
    media_image5.png
    Greyscale
 represents a distance between the on-board unit i and a nearest road-side unit, Si represents a speed of a vehicle where the on-board unit i belongs, and Savg represents an average speed of the vehicles where all the vehicle units belong in the cluster where the on-board unit i belongs.”.
Prior arts of record fail to disclose “An on-board unit, comprising: a radio transceiver configured to receive and send data; a memory storing computer-executable instructions; and a processor configured to execute the computer-executable instructions to perform a method in an Internet of Vehicles data transmission system, wherein the Internet of Vehicles data transmission system comprises a plurality of clusters and at least one road-side unit connected to the Internet, each cluster comprises at least one on-board unit, and the at least one on-board unit comprises a cluster head on-board unit, and the method comprises: transmitting data in the on-board unit to one of the at least one road-side unit, via the cluster head on-board unit of the cluster where the on-board unit belongs, wherein the transmitting the data in the on-board unit to one of the at least one road-side unit via the cluster head on-board unit of the cluster where the on-board unit belongs comprises: determining whether the on-board unit is the cluster head on-board unit; in response to determining that the on-board unit is not the cluster head on-board unit, forwarding the data to the cluster head on-board unit of the cluster, wherein each on-board unit stores an intra-cluster on-board unit status table for the cluster where the each on-board unit belongs, the intra-cluster on-board unit status table comprises status parameters of all on-board units in the cluster, wherein one of the plurality of clusters comprises a plurality of on-board units, and a non-cluster head on-board unit in the plurality of on-board units is reselected as the cluster head on-board unit of the cluster based on the status parameters and according to a new cluster head selection probability, wherein the new cluster head selection probability is determined according to the following equation: 

    PNG
    media_image1.png
    52
    181
    media_image1.png
    Greyscale
 ,

    PNG
    media_image2.png
    34
    71
    media_image2.png
    Greyscale
,
where Pi represents a new cluster head selection probability of reselecting an intra-cluster on-board unit i to be a cluster head on-board unit, σi represents a state metric of the intra-cluster on-board unit i, α and γ are constants not being zero, 
    PNG
    media_image3.png
    22
    17
    media_image3.png
    Greyscale
 represents a data processing capability of the on-board unit i, 
    PNG
    media_image4.png
    25
    19
    media_image4.png
    Greyscale
 represents a data forwarding capability of the on-board unit i, 
    PNG
    media_image5.png
    25
    27
    media_image5.png
    Greyscale
 represents a distance between the on-board unit i and a nearest road-side unit, Si represents a speed of a vehicle where the on-board unit i belongs, and Savg represents an average speed of the vehicles where all the vehicle units belong in the cluster where the on-board unit i belongs.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Regarding claim 16, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 16 "A method performed in an Internet of Vehicles data transmission system, wherein the Internet of Vehicles data transmission system comprises a plurality of clusters and at least one road-side unit connected to the Internet, each cluster comprises at least one on- board unit, and the at least one on-board unit comprises a cluster head on-board unit, and the method comprises: transmitting data in the on-board unit to one of the at least one road-side unit, via the cluster head on-board unit of the cluster where the on-board unit belongs, wherein the transmitting the data in the on-board unit to one of the at least one road- side unit via the cluster head on-board unit of the cluster where the on-board unit belongs comprises: determining whether the on-board unit is the cluster head on-board unit; in response to determining that the on-board unit is not the cluster head on-board unit, forwarding the data to the cluster head on-board unit of the cluster, wherein the cluster head on-board unit of each cluster comprises a routing table and a surrounding cluster head status table, wherein the routing table comprises at least one routing entry, each routing entry comprises a destination and a next hop node, and the surrounding cluster head status table comprises an identification number, a data processing capability, a data forwarding capability of each surrounding cluster head on-board unit, a speed of a vehicle where each surrounding cluster head on-board unit belongs, a distance between each surrounding cluster head on-board unit and at least one road-side unit and a congestion degree of each surrounding cluster head on-board unit, wherein the method comprises: in response to determining that the on-board unit is the cluster head on-board unit, searching the routing table to determine whether the routing table comprises the routing entry where the destination is a road-side unit of the at least one road-side unit; in response to determining that the routing table comprises the routing entry where the destination is the road-side unit of the at least one road-side unit, determining whether the routing entry comprises an entry where the next hop node is one of the at least one road-side unit; and in response to determining that the routing entry comprises the routing entry where the next hop node is one of the at least one road-side unit, forwarding data to the road-side unit, 6Serial No. 16/623627Atty. Dkt. No. BOED1125PUSA Reply to Office Action of April 15, 2022PIUS1921461CN in response to determining that the routing entry does not comprise the routing entry where the next hop node is one of the at least one road-side unit, selecting the cluster head on- board unit taken as the next hop node, based on the routing entry and according to a next hop selection probability, wherein the routing table further comprises a routing metric corresponding to the cluster head on-board unit taken as the next hop node, the routing metric is determined according to the following equation: 
    PNG
    media_image7.png
    63
    257
    media_image7.png
    Greyscale
 wherein δj represents a routing metric corresponding to a cluster head on-board unit j taken as the next hop node, λ and Ƭ are constants not being zero; Pcj and  Tcj respectively represent a data processing capability and a data forwarding capability of the cluster head on-board  
    PNG
    media_image8.png
    53
    820
    media_image8.png
    Greyscale
 be reached through the cluster head on-board unit j, C represents a congestion degree of the cluster head on-board unit j, Sj represents a vehicle speed of the cluster head on-board unit j, and Sc represents a speed of a vehicle where a current cluster head on-board unit belongs.".
Prior arts of record fail to disclose “A method performed in an Internet of Vehicles data transmission system, wherein the Internet of Vehicles data transmission system comprises a plurality of clusters and at least one road-side unit connected to the Internet, each cluster comprises at least one on- board unit, and the at least one on-board unit comprises a cluster head on-board unit, and the method comprises: transmitting data in the on-board unit to one of the at least one road-side unit, via the cluster head on-board unit of the cluster where the on-board unit belongs, wherein the transmitting the data in the on-board unit to one of the at least one road- side unit via the cluster head on-board unit of the cluster where the on-board unit belongs comprises: determining whether the on-board unit is the cluster head on-board unit; in response to determining that the on-board unit is not the cluster head on-board unit, forwarding the data to the cluster head on-board unit of the cluster, wherein the cluster head on-board unit of each cluster comprises a routing table and a surrounding cluster head status table, wherein the routing table comprises at least one routing entry, each routing entry comprises a destination and a next hop node, and the surrounding cluster head status table comprises an identification number, a data processing capability, a data forwarding capability of each surrounding cluster head on-board unit, a speed of a vehicle where each surrounding cluster head on-board unit belongs, a distance between each surrounding cluster head on-board unit and at least one road-side unit and a congestion degree of each surrounding cluster head on-board unit, wherein the method comprises: in response to determining that the on-board unit is the cluster head on-board unit, searching the routing table to determine whether the routing table comprises the routing entry where the destination is a road-side unit of the at least one road-side unit; in response to determining that the routing table comprises the routing entry where the destination is the road-side unit of the at least one road-side unit, determining whether the routing entry comprises an entry where the next hop node is one of the at least one road-side unit; and in response to determining that the routing entry comprises the routing entry where the next hop node is one of the at least one road-side unit, forwarding data to the road-side unit, 6Serial No. 16/623627Atty. Dkt. No. BOED1125PUSA Reply to Office Action of April 15, 2022PIUS1921461CN in response to determining that the routing entry does not comprise the routing entry where the next hop node is one of the at least one road-side unit, selecting the cluster head on- board unit taken as the next hop node, based on the routing entry and according to a next hop selection probability, wherein the routing table further comprises a routing metric corresponding to the cluster head on-board unit taken as the next hop node, the routing metric is determined according to the following equation: 
    PNG
    media_image7.png
    63
    257
    media_image7.png
    Greyscale
 wherein δj represents a routing metric corresponding to a cluster head on-board unit j taken as the next hop node, λ and Ƭ are constants not being zero; Pcj and  Tcj respectively represent a data processing capability and a data forwarding capability of the cluster head on-board  
    PNG
    media_image8.png
    53
    820
    media_image8.png
    Greyscale
 be reached through the cluster head on-board unit j, C represents a congestion degree of the cluster head on-board unit j, Sj represents a vehicle speed of the cluster head on-board unit j, and Sc represents a speed of a vehicle where a current cluster head on-board unit belongs.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683